Citation Nr: 0607950	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  04-26 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Patricia Skrinar, Esq.


ATTORNEY FOR THE BOARD

Sarah Kirkpatrick, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1984 to June 
1987.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Seattle, Washington, Department 
of Veterans Affairs (VA) Regional Office (RO).

In November 2005, to support his claim, the veteran testified 
at a hearing at the RO before the undersigned Veterans Law 
Judge (VLJ) of the Board.  A transcript of the proceeding is 
of record.


FINDING OF FACT

Although the veteran has been diagnosed with PTSD, the 
evidence of record does not indicate he engaged in combat 
with the enemy and there is no objective information 
corroborating his claimed stressors in service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 1154(b), 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304(f), 3.306 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

More recently, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) ("Pelegrini II"), the United States Court of Appeals 
for Veterans Claims (Court) revisited the requirements 
imposed upon VA by the VCAA.  The Court held, among other 
things, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), to the extent possible, must be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II, 18 Vet. App. 112, 119-
20 (2004).

In this case, the veteran was provided the required VCAA 
notice in September 2002 and September 2005 letters (VCAA 
letters).  The first VCAA letter was sent prior to the RO's 
initial adjudication of his claim in January 2003, in 
accordance with the holding in Pelegrini II.



The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) (2005) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 23.  This new fourth 
"element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2005).

Here, both of the VCAA letters summarized the evidence needed 
to substantiate the claim and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to verify the alleged 
in-service stressors.  In this way, both VCAA letters clearly 
satisfy the first three "elements" of the notice 
requirement.

Although the first VCAA letter does not contain the precise 
language specified in the fourth "element," the Board finds 
that the veteran was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  In fact, in an 
October 2002 letter, the veteran said, "I have no further 
evidence to submit.  I believe you have all material evidence 
in support of my claim."  Note also that the second VCAA 
letter, more recently sent in September 2005, does indeed 
contain a generalized request for evidence that satisfies 
§ 3.159(b)(1).  The letter states, "If you have any evidence 
in your possession that pertains to your claim, please send 
it to us."

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  The veteran and his 
representative have been afforded ample opportunity to 
present evidence and argument and have not identified any 
outstanding evidence.  Accordingly, the Board will address 
the merits of the claim.


Pertinent Laws and Regulations

Service connection - in general

According to applicable law and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection still may be granted if 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2005); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - PTSD

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
DSM-IV); (2) medical evidence of a causal link 
between current symptomatology and the claimed in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor actually occurred.  38 C.F.R. § 
3.304(f) (2005); Moreau v. Brown, 9 Vet. App. 389 (1996).



With regard to element (3), evidence of in-service stressors, 
the evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined the veteran "engaged in combat with the enemy."  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2005).  If the evidence establishes the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2005).

Where, on the other hand, a determination is made that the 
veteran did not "engage in combat with the enemy," or the 
claimed stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In these situations, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Analysis

In order to establish service connection for PTSD, the 
veteran initially must show he has a current diagnosis of 
this condition.  In this case, an outpatient treatment report 
from VA Puget Sound Health Care System, dated in August 2001, 
contains a diagnosis of PTSD.  Other medical evidence of 
record shows additional treatment for this condition at 
various times since that diagnosis.  Therefore, element (1), 
current diagnosis, has been satisfied.



As to element (2), medical nexus, the veteran reports that 
certain stressful incidents in service precipitated the 
eventual diagnosis of PTSD.  These stressors include 
observing three fellow servicemen attempt suicide, verbal and 
physical abuse during basic training, and being targeted with 
red laser lights by snipers.  He also claims that he assisted 
in preparing planes for a raid on Libya and, as a result, 
feels extreme guilt because the raid caused the deaths of 
innocent women and children.  The medical opinions of record 
list these reported stressors, all of which are related to 
his military service, and show a resulting diagnosis of PTSD, 
but none of the opinions articulate a link between the PTSD 
and these alleged stressors in particular.

With regard to element (3), as stated above, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).  Here, the Board observes there 
is no evidence the veteran participated in combat.  His 
military occupational specialty (MOS) during service was 
aircraft maintenance.  His awards and decorations do not 
include any indication of combat status.  Indeed, it does not 
appear that even he contends that he engaged in combat 
against enemy forces.  Accordingly, the presumptions for 
combat veterans are not applicable here.  And because the 
veteran did not engage in combat, the law, in turn, requires 
that his stressors be independently corroborated.  That is to 
say, his lay testimony alone is insufficient to establish the 
occurrence of an alleged stressor.  See Moreau v. Brown, 9 
Vet. App. at 395.  And it is in this respect that his claim 
fails.

The VCAA obligates VA to assist the veteran in obtaining 
evidence necessary to support his claim.  VA's success in 
obtaining relevant evidence is largely dependent, however, on 
cooperation from him.  In the case of records requested to 
corroborate a claimed stressful event in service, he must 
provide information sufficient for the records custodian to 
conduct a search of the corroborative records.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §3.159 (2005).



In this case at hand, the RO sent the veteran two letters - 
dated in September 2002 and more recently in September 2005, 
requesting that he provide detailed information concerning 
his alleged stressors in service.  Unfortunately, even after 
receiving these requests, he did not provide specific enough 
information for a meaningful and productive search.  For 
example, he has not identified the names of the individuals 
who supposedly attempted suicide or of those who he says 
abused him in basic training.  And his contention that 
snipers' laser lights targeted him while he was on a 
temporary assignment is the type of event that inherently is 
particularly difficult to verify, if not impossible.  He has 
not provided testimony from anyone who can corroborate this 
account, or any of the other alleged events.  In a January 
2006 memorandum, the RO declared the evidence insufficient 
for submission to the U.S. Armed Services Center for Unit 
Records Research (CURR), which is now called the U. S. Army 
and Joint Services Records Research Center (JSRRC).  The 
Board concurs, finding that the information submitted by the 
veteran is insufficient to conduct a meaningful and 
productive search for potentially substantiating records.  So 
his alleged stressors remain unverified or unverifiable.

The Board is also mindful of the veteran's claim that he 
assisted in preparations for a raid on Libya.  Particularly, 
he states that while stationed at Bentwaters, England, he 
loaded ammunition into A-10A aircrafts to be used in the 
mission.  He later learned that the military missed its 
target in the raid and hit a schoolhouse, killing the 
innocent women and children in it.  He claims that the guilt 
he feels for having taken part in that event is a contributor 
to his current PTSD.  But even if he had supplied information 
detailed enough to perform a records search for corroborating 
evidence of this claimed unfortunate incident, there is 
independent evidence already of record contradicting (not 
supporting) his account of this particular event.  It appears 
that A-10A aircrafts were not used in the April 1986 raid on 
Libya, and that the aircrafts that were used were launched 
from Lakenhealth, England, not from the location where the 
veteran was stationed.  Again, he has not supplied any 
testimony from fellow servicemen that can corroborate his 
participation in the event.



Because the veteran's purported stressors in service cannot 
be independently verified, his claim for service connection 
for PTSD must be denied.  The preponderance of the evidence 
is against his claim, meaning that the 
benefit-of-the-doubt doctrine does not apply.  38 C.F.R. § 
3.102 (2005); see also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


ORDER

The claim for service connection for PTSD is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


